DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazumder et al (US 6,925,346).  
Regarding claim 9, Mazumder teaches the selection and deposition of layers of material (powder) (col. 3, lines 58-59).  The selection step itself is implicit, as at the very least the material must be compatible for use in the system.  
Regarding the first claimed inspecting, Mazumder teaches that it is preferably to use sensors to monitor some or all of the following parameters during the deposition 
Regarding the claimed selecting process and laser parameters based upon the inspection results and the laser processing of the powder materials, Mazumder teaches that the factors that affect the dimensions of material deposition include laser power, beam diameter, temporal and spatial distribution of the beam, interaction time, and powder flow rate.  Adequate monitoring and control of laser power, in particular, has a critical effect on the ability to fabricate completed parts and products with complex geometries and within control tolerances (col. 4, lines 5-12).  The process and laser parameters are thus based at least in part upon the layer characteristics, as the alternative would be an arbitrarily operated laser.  
Mazumder does not expressly teach that a layer cleanup is performed upon the laser processed powder materials.  However, the elimination of a step or an element and its function is prima facie obvious if the function of the element is not desired (MPEP 2144.04 II. A.).  In this instance, it is not apparent that any layer cleanup is necessary, and, as such, would not be expressly taught.  Especially in view of the explicit teachings by Mazumder of inspection of the layer characteristics, it is considered to be well within the purview of one having ordinary skill to be able to determine whether any layer cleanup would be necessary for a given additive manufacturing process and, in the event that such a cleanup is necessary, to implement it into the process.  Absent a showing of unexpected results, the desire and means by which to clean up an area in need is considered to be fundamentally obvious.  
claim 10 and the in situ additionally inspecting step of claim 9, Mazumder teaches that during deposition, sensors are preferably used to continually monitor deposit height, width, temperature, and residual stress.  Mazumder describes an exemplary process for controlling temperature induced distortion and stress, by which an IR temperature detector will be used and temperature can be reduced using increased speed and decreased power (col. 7, lines 30-42).  This monitors parameters of the laser processed powder materials in real time to allow adjustments to be made with the goal of ultimately achieving desired material characteristics.  
Regarding the claimed inspecting via ultrasonic measurement, Mazumder teaches that acoustic emission may be used to monitor crack initiation (col. 7, lines 47-49), which is directly related to the relationship between residual stress and yield strength of the material, as described by Mazumder (col. 7, lines 32-34).  Ultrasound utilizes acoustic emissions.  
Regarding claim 13 and the claimed upon determining residual stress is less than a threshold step of claim 9, Mazumder teaches that the sensor inputs analyze whether the size of the deposit and residual stress are within acceptable limits, wherein, if the stress level is unacceptable, a corrective measure is chosen, and if the dimension of the object and measurable criterial are within tolerance, the process continues the build (par. 7, lines 55-61).  Mazumder teaches the use of post fabrication in-situ resistive heating in order to minimize residual stress accumulation in deposited layers (col. 6, lines 27-39).  
Regarding claim 11, Mazumder teaches monitoring of the layer height, as discussed above, and places no limitation upon the layer thickness.  Variations in 
Regarding claim 12, Mazumder teaches constant monitoring of each layer during the build process, wherein remedial measures are employed if the stress exceeds a predetermined yield strength limit, as discussed above.  Said remedial measures would thus reduce or eliminate the identified unacceptable characteristics prior to continuation of the build.  
Regarding claim 15, Mazumder teaches the use of post fabrication in-situ resistive heating in order to minimize residual stress accumulation in deposited layers, as shown above.  
Regarding claim 16, the resistive heating, discussed above, constitutes a finishing treatment, as it is applied to deposited layers.  This is especially true upon the final heat treatment once all layers have been deposited.  Regardless, it is considered prima facie obvious to apply conventionally known finishing techniques, such as grinding and/or polishing, insomuch as the effects of such treatments are desired.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazumder et al (US 6,925,346) as applied to claim 13 above, and further in view of Bayer et al (US 2012/0217226).  
Mazumder teaches a method of additive manufacturing a component according to instant claim 13, as shown above.  
Mazumder does not expressly teach the use of laser shock peening.  

Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to utilize laser shock peening of the deposited layers of Mazumder in order to further strengthen the component, if desired, as taught by Bayer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732